339 F.2d 263
UNITED STATES of Americav.Dante GORI, a/k/a Joseph Gallo, a/k/a Charles Sano, a/k/a Robert Lona, a/k/a Robert Lorna, a/k/a John Varno, a/k/a Henry Berman, a/k/a Paul Patnell, a/k/a Edward Morro, Dante Gori, Appellant.
No. 14664.
United States Court of Appeals Third Circuit.
Argued November 10, 1964.
Decided December 23, 1964.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
Paul L. McSorley, Philadelphia, Pa., for appellant.
Harry A. Nagle, Ass't U. S. Atty., Scranton, Pa. (Bernard J. Brown, U. S. Atty., Scranton, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and FORMAN and SMITH, Circuit Judges.
PER CURIAM.


1
We can perceive no error in this record. Consequently the judgment will be affirmed. The appellant's application for bail, denied by the court below and repeated here, also will be denied.